DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication 2011/0100090 to Zanella, SR. (herein Zanella).
Zanella teaches a combustible gas sensor including at least a first sensing element including a first conductive element in electrical connection with electronic circuitry (see [0011]). The combustible gas sensor further comprises a first catalyst support member in operative connection with the first conductive element (see [0016). The combustible gas sensor can further include at least two electrically conductive contact members between which the first conductive element is connected. The contact members are in electrical connection with electronic circuitry (see [0017]). The first support element can, for example, include an alloy of at least one of tungsten, nickel, molybdenum or titanium with at least one of platinum, palladium, rhodium or iridium (see [0018]). Zanella teaches using thermal conductivity to measure high gas concentrations (see [0069]). 
	Zanella fails to teach nor fairly suggest “a combustion catalyst composition comprising … an ion-exchangeable alkali metal titanate substrate” as recited in independent instant claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent 4,511,455 to Dosch et al., as cited on IDS, that teaches a catalyst comprising an active metal on a carrier wherein the carrier is an alkali metal or alkaline earth metal titanate (see claim 1) wherein the process that is catalyzed is hydrocarbon hydrotreatment processes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797